904 F.2d 702Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Danny Nick PORTER, Defendant-Appellant.
No. 90-7282.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1990.Decided:  May 22, 1990.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  Joe F. Anderson, Jr., District Judge.  (CR No. 88-266).
Danny Nick Porter, appellant pro se.
David Calhoun Stephens, Assistant United States Attorney, Greenville, S.C., for appellee.
D.S.C.
VACATED AND DISMISSED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Danny Nick Porter appeals from the district court's order denying Porter's motion for credit for time served.  A request for credit for time served is properly pursued under 28 U.S.C. Sec. 2241 after exhaustion of administrative remedies.  The Sec. 2241 petition must be brought in the district court with jurisdiction over the person who holds petitioner in custody.   See United States v. Brown, 753 F.2d 455 (5th Cir.1985).  Since Porter is incarcerated in North Carolina, any claim for credit must be brought in the district court there.  We accordingly vacate the district court's denial of relief on the ground that the court lacked jurisdiction to entertain the request for credit, modify the judgment to show a dismissal for a lack of jurisdiction, and dismiss the appeal.  We dispense with oral argument because the case is adequately presented in the record and briefs, and oral argument is unnecessary.

VACATED AND DISMISSED